COURT OF APPEALS
SANDEE BRYAN MARION                    FOURTH COURT OF APPEALS DISTRICT                        KEITH E. HOTTLE
  CHIEF JUSTICE                          CADENA-REEVES JUSTICE CENTER                          CLERK OF COURT
KAREN ANGELINI                              300 DOLOROSA, SUITE 3200
MARIALYN BARNARD                          SAN ANTONIO, TEXAS 78205-3037
REBECA C. MARTINEZ                      WWW.TXCOURTS.GOV/4THCOA.ASPX                             TELEPHONE
PATRICIA O. ALVAREZ                                                                             (210) 335-2635
LUZ ELENA D. CHAPA
JASON PULLIAM                                                                                   FACSIMILE NO.
  JUSTICES                                                                                       (210) 335-2762


                                               August 5, 2015


       Patrick Barry Montgomery                                     Nicolas A. LaHood
       Attorney At Law                                              District Attorney, Bexar County
       111 Soledad Street, Suite 300                                101 W. Nueva, Suite 370
       San Antonio, TX 78205                                        San Antonio, TX 78205
       * DELIVERED VIA E-MAIL *                                     * DELIVERED VIA E-MAIL *


       RE:    Court of Appeals Number:     04-14-00643-CR
              Trial Court Case Number:     2011CR9144
              Style:                       Lonnie Price v. The State of Texas


       Dear Counsel:

              The above cause has been set for formal submission ON BRIEFS ONLY before this
       Court on Wednesday, September 2, 2015, before a panel consisting of Chief Justice Sandee
       Bryan Marion, Justice Karen Angelini, and Justice Jason Pulliam.

                                                          Very truly yours,
                                                          KEITH E. HOTTLE, CLERK

                                                          ____________________________
                                                          Cynthia A. Martinez
                                                          Deputy Clerk, Ext. 53853